DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on July 17, 2020.  Claims 1-13 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/20; 6/23/21; 1/7/22; 1/7/22 were considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,146,829.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 are directed to 

Instant application				Patent (‘829)
1. A computer-implemented method, comprising: sending, from a user device to a search system, data indicating the user is accessing a search resource and that further indicates the user has not provide a query input to the search resource; sending, from the user device to the search system, data indicating a location of the user device; receiving, at the user device and from the search system, data indicating a plurality of query inputs based, in part, on an input location for each of the query inputs, and each query input has an associated probability that it will be selected by the user when the user is at a location that corresponds to the location, and wherein the query inputs are each selected by the search system based on the probabilities for each query input and the location of the user device; and presenting, at the user device, data indicating the plurality of query inputs.
Claim 1). A computer-implemented method, comprising: accessing, by a data processing apparatus, query data indicating query inputs received from user devices of a plurality of users, the query data also indicating an input context that describes, for each query input, an input context of the query input that is different from content described by the query input and describing a circumstance of the input of the query input at the user device from which the query input was received; grouping, by the data processing apparatus, the query inputs into context clusters based, in part, on the input context for each of the query inputs and the content described by each query input; determining, by the data processing apparatus, for each of the context clusters, a context cluster probability based on respective probabilities of entry of the query inputs that belong to the context cluster, the context cluster probability being indicative of a probability that at least one query input that belongs to the context cluster and provided for an input context of the context cluster will be selected by the user; storing, in a data storage system accessible by the data processing apparatus, data describing the context clusters and the context cluster probabilities; receiving, from a user device, an indication of a user event that includes data indicating a context of the user device, wherein: the user event comprises an indication that the user is accessing a search engine input in a user interface, and the user has not provided to the user interface a query input; and the context is independent of a query input at the user device and describes circumstances of the of the user device at the time of the user event; and accessing the data describing the context clusters and the context cluster probabilities; selecting as a selected context cluster, based on the context cluster probabilities for each of the context clusters and the context of the user device, a context cluster for selection input by the user device; and in response to the selection, providing, to the user device, data that causes the user device to display a context cluster selection input that indicates the selected context cluster for user selection.
7. A user device, comprising: a processor; and a computer-readable medium coupled to the processor and having instructions stored thereon, which, when executed by the processor, cause the processor to perform operations comprising: sending, from a user device to a search system, data indicating the user is accessing a search resource and that further indicates the user has not provide a query input to the search resource; sending, from the user device to the search system, data indicating a location of the user device; receiving, at the user device and from the search system, data indicating a plurality of query inputs based, in part, on an input location for each of the query inputs, and each query input has an associated probability that it will be selected by the user when the user is at a location that corresponds to the location, and wherein the query inputs are each selected by the search system based on the probabilities for each query input and the location of the user device; and presenting, at the user device, data indicating the plurality of query inputs.
Claim 14). A system, comprising: a processor; and a computer-readable medium coupled to the processor and having instructions stored thereon, which, when executed by the processor, cause the processor to perform operations comprising: accessing, by a data processing apparatus, query data indicating query inputs received from user devices of a plurality of users, the query data also indicating an input context that describes, for each query input, an input context of the query input that is different from content described by the query input and describing a circumstance of the input of the query input at the user device from which the query input was received; grouping, by the data processing apparatus, the query inputs into context clusters based, in part, on the input context for each of the query inputs and the content described by each query input; determining, by the data processing apparatus, for each of the context clusters, a context cluster probability based on respective probabilities of entry of the query inputs that belong to the context cluster, the context cluster probability being indicative of a probability that at least one query input that belongs to the context cluster and provided for an input context of the context cluster will be selected by the user; and storing, in a data storage system accessible by the data processing apparatus, data describing the context clusters and the context cluster probabilities; receiving, from a user device, an indication of a user event that includes data indicating a context of the user device, wherein: the user event comprises an indication that the user is accessing a search engine input in a user interface, and the user has not provided to the user interface a query input; and the context is independent of a query input at the user device and describes circumstances of the of the user device at the time of the user event; and accessing the data describing the context clusters and the context cluster probabilities; selecting as a selected context cluster, based on the context cluster probabilities for each of the context clusters and the context of the user device, a context cluster for selection input by the user device; and in response to the selection, providing, to the user device, data that causes the user device to display a context cluster selection input that indicates the selected context cluster for user selection.
13. A computer-readable medium having instructions stored thereon, which, when executed by a data processing apparatus, cause the data processing apparatus to perform operations, comprising: sending, from a user device to a search system, data indicating the user is accessing a search resource and that further indicates the user has not provide a query input to the search resource; sending, from the user device to the search system, data indicating a location of the 28Attorney Docket No. 16113-6925003 user device; receiving, at the user device and from the search system, data indicating a plurality of query inputs based, in part, on an input location for each of the query inputs, and each query input has an associated probability that it will be selected by the user when the user is at a location that corresponds to the location, and wherein the query inputs are each selected by the search system based on the probabilities for each query input and the location of the user device; and presenting, at the user device, data indicating the plurality of query inputs.
Claim 16). A computer-readable medium having instructions stored thereon, which, when executed by a data processing apparatus, cause the data processing apparatus to perform operations, comprising: accessing, by the data processing apparatus, query data indicating query inputs received from user devices of a plurality of users, the query data also indicating an input context that describes, for each query input, an input context of the query input that is different from content described by the query input and describing a circumstance of the input of the query input at the user device from which the query input was received; grouping, by the data processing apparatus, the query inputs into context clusters based, in part, on the input context for each of the query inputs and the content described by each query input; determining, by the data processing apparatus, for each of the context clusters, a context cluster probability based on respective probabilities of entry of the query inputs that belong to the context cluster, the context cluster probability being indicative of a probability that at least one query input that belongs to the context cluster and provided for an input context of the context cluster will be selected by the user; and storing, in a data storage system accessible by the data processing apparatus, data describing the context clusters and the context cluster probabilities; receiving, from a user device, an indication of a user event that includes data indicating a context of the user device, wherein: the user event comprises an indication that the user is accessing a search engine input in a user interface, and the user has not provided to the user interface a query input; and the context is independent of a query input at the user device and describes circumstances of the of the user device at the time of the user event; and accessing the data describing the context clusters and the context cluster probabilities; selecting as a selected context cluster, based on the context cluster probabilities for each of the context clusters and the context of the user device, a context cluster for selection input by the user device; and in response to the selection, providing, to the user device, data that causes the user device to display a context cluster selection input that indicates the selected context cluster for user selection.





After analyzing the language claim of the claims, it is clear that claims 1-13 of the instant application are merely an obvious variation of claims 1-17 of U.S. Patent No. 10,146,829.  While claims 1-13 of the instant application is slightly broader than claims 1-17 of U.S. Patent No. 10,146,829, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,146,829, but indicate that it is merely a subset of the Patent No. 10,146,829. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-17 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Arts Made of Record
Mitalet al. (US Patent No. 9043296) discloses a method and system for offering suggestions to a user of a mobile computing device based on information relevant to the user and a context data. The suggestions may provide information about an item or may represent a potential selection that the user may be inclined to make to buy or otherwise access an item. In some embodiments, a computing device has access to lists of items and contextual data related to a context of the user. Based on the lists of information and the contextual data, a hypothesis may be generated as to an item that may be of interest to the user. The hypothesis, for example, may be that the user is interested in information about an item that will fulfill a task based on one or more of the lists, such as matching, extending and/or completing one or more of the lists. Such an hypothesis may be applied, such as by searching a database, the Internet or other data store, to identify an item in accordance with the hypothesis, and information about that item may be presented as suggestion on the computing device.  
The suggestions may provide information about an item or may represent a potential selection that the user may be inclined to make to buy or otherwise access an item. In some embodiments, a computing device has access to lists of items and contextual data related to a context of the user. Based on the lists of information and the contextual data, a hypothesis may be generated as to an item that may be of interest to the user. The hypothesis, for example, may be that the user is interested in information about an item that will fulfill a task based on one or more of the lists, such as matching, extending and/or completing one or more of the lists. Such an hypothesis may be applied, such as by searching a database, the Internet or other data store, to identify an item in accordance with the hypothesis, and information about that item may be presented as suggestion on the computing device (Abstract).
Hsieh et al. (US 2015/0324435) discloses a systems and methods to identify query recommendations are presented. The system receives a query from a device and associates the query with query recommendations. Next, the system generates a probability distribution for each of the query recommendations based on experimental information associated with each of the query recommendations. Then the system samples each of the probability distributions to identify a probability for each the corresponding query recommendations. The probabilities indicate the likelihood of the corresponding query recommendation being selected. Next, the system identifies displayable query recommendations based on the probabilities for each of the corresponding query recommendations. The system then communicates an interface to the device that includes the query and the displayable query recommendations. Finally, the system updates the experimental information associated with each of the displayable query recommendations responsive to identifying whether one of the displayable query recommendations was selected (Abstract).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed.
The prior arts of record fails to teach or fairly suggest sending, from a user device to a search system, data indicating the user is accessing a search resource and that further indicates the user has not provide a query input to the search resource; sending, from the user device to the search system, data indicating a location of the user device; receiving, at the user device and from the search system, data indicating a plurality of query inputs based, in part, on an input location for each of the query inputs, and each query input has an associated probability that it will be selected by the user when the user is at a location that corresponds to the location, and wherein the query inputs are each selected by the search system based on the probabilities for each query input and the location of the user device, as recited in independent claim 1 and substantially similar to independent claims 7 and 13.
Thus, prior arts of record neither renders anticipate, nor obvious the combination of the claimed invention in light of the specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 16, 2022